DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed July 8, 2021.  Claims 1 and 8–10 are amended.  Currently, claims 1–13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
 
Response to Amendment/Argument
Applicant’s response is sufficient to overcome the previous objection to claim 1 for informalities.  Accordingly, the previous objection to claim 1 is reasserted below.
Applicant’s response is not sufficient to overcome the previous rejection of claims 1–13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–13 under 35 U.S.C. 112(b) is maintained, and Examiner directs Applicant to the relevant analysis below.
With respect to the previous rejection of claims 1–13 under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  

Unlike the improvements recited in MPEP 2106.04(d)(1) and MPEP 2106.05(a), Applicant’s claims do not solve any technological problems or reflect any technical improvements, and paragraphs 4–5 of Applicant’s Specification specifically describe business problems associated with managing hydraulic fracturing operations and the delivery and on-site storage of proppant pods.  Similarly, paragraph 72, as cited by Applicant, discloses business problems associated with managing proppant storage and delivery.  In view of Applicant’s Specification, the claims address business problems associated with a hydraulic fracturing operation and use generic computing elements that function conventionally in the claimed solution.  In view of the above, Examiner maintains that the additional elements are merely implemented as a tool to perform the abstract business process.  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
With respect to the previous rejections under 35 U.S.C. 103, Applicant’s remarks have been fully considered but are not persuasive. 
Applicant again asserts that the Thomas reference is not analogous art because the problem solved by the pending claims is different than the problem faced by Thomas.  Applicant further asserts that Thomas is nonanalogous art because one of skill in the art would not consult a reference that discloses servicing routes.  Examiner disagrees.  
As previously noted, MPEP 2141.01(a)(I) sets forth that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  As further noted by Applicant, the test for analogous art requires consideration of the embodiments, function, and structure of the claimed invention.  
Here, even though Thomas broadly addresses issues associated with delivering orders for goods and does not specifically address problems associated with oilfield fracturing operations, the reference is directed to managing delivery of materials and is “from the same field of endeavor as the claimed invention” because both Thomas and the pending claims are grounded in the field of delivery management activities.  Further, similarly to the claimed invention, Thomas discloses a system of scheduling and delivering containers of materials using RFID tracking and scanners.  Still further, both Thomas and the claimed invention are classified under similar sub-classifications of 
With respect to the amended subject matter, Applicant asserts that the prior art of record does not address adjusting proppant deliveries when the deliveries are not going according to the schedule of deliveries for the hydraulic fracturing operation.  Although Examiner agrees that the prior art of record does not adjust deliveries when the deliveries do not conform to the delivery schedule, Examiner submits that claim 1, as amended, does not encompass the argued feature. 
Claim 1 is directed to a system claim and includes “means for scheduling delivery of the proppant … wherein the means … includes program instructions operable” to perform functions.  As amended, claim 1 further recites “the program instructions … being implemented through a graphical user interface”.  As a result, the recited graphical user interface is outside the scope of the claimed system because the amended subject language does no more than describe the program instruction implementation.  More particularly, the graphical user interface is not recited as a system element and is not within the scope of the claim because the amended element modifies the program instructions of the means for scheduling delivery, and the means for scheduling delivery does not include a graphical user interface for the reasons stated below with respect to 35 U.S.C. 112(f).  As a result, Applicant’s remarks are not persuasive because Applicant’s remarks are not commensurate with the scope of the claim.
Even if the graphical user interface were considered within the scope of claim 1, Examiner maintains that the scope of the claim does not include adjusting proppant 
However, Examiner recommends amending claim 1 to expressly recite: 
and (2) accelerating scheduled shipment of the accepted proppant orders
the program instructions for dynamically adjusting the orders for the proppant transportation jobs including a user input prompt to identify parameters including an amount of the proppant allocated to either of the input options and a time by which [[the]] an action should be complete; 
identified parameters of the amount of the proppant and the time.  
Examiner submits that the amendment above would overcome the rejection of record and necessitate further search and consideration under 35 U.S.C. 103.

Claim Interpretation
MPEP 2013(I)(C)(A) sets forth that statements of intended use or field of use may raise a question as to the limiting effect of a claim element.  With respect to the pending claims, Examiner submits that references to, for example, proppant and hydraulic fracturing operations do not have a limiting effect on the claims.  Specifically, the claimed systems would function in an identical manner regardless of the good or material transported via container and regardless of the scheduled operation.  As a result, the elements describing the field of use of the claims have been interpreted as labels and have been afforded limited patentable weight.  In the interest of compact prosecution, however, prior art has been applied to these claim elements.

Claim Objections
Claims 1 and 8–10 are objected to because of the following informalities:  
Claim 1 recites “a plurality of proppant containers” and subsequently recites “providing data for computerized tracking of the proppant containers and monitoring a status of the individual ones of the proppant containers” in the “scanner” element.  plurality of proppant containers and monitoring a status of the individual ones of the plurality of proppant containers” in order to facilitate claim consistency.
Further, the amendment to claim 1 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

In view of 37 CFR 1.121(c), the amendments to claim 1 are non-compliant.  In particular, Examiner notes that the elements for “a plurality of proppant containers”, “a scanner”, and the final three elements of claim 1, which each recite “the program instructions for dynamically adjusting the orders,” were previously presented.  However, the previous amendments remain included in Applicant’s submission and each of the final three elements appear in claim 1 as underlined text.  In particular, the element for “the program instructions for dynamically adjusting the orders for the proppant transportation jobs being implemented through a graphical user interface” includes text that was previously presented, adds new text, and removes previous text without proper markings, i.e., the entire element is underlined as new text.  Examiner notes that these issues persist throughout dependent claims 8–10.
Appropriate correction is required, and in view of the serious errors presented with respect to claims 1 and 8–10, Examiner notes that future failures to comply with the requirements set forth under 37 CFR 1.121(c) will result in the issuance of a Notice of Non-Compliant Amendment.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
In view of the above, claims 1-4 and 8-13 expressly invoke and will be treated in accordance with 35 U.S.C. 112(f).  Further, in view of Figure 4 and paragraph 58 of the specification, the claimed “means” have been interpreted as encompassing generic computer components.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “individual ones of the plurality of proppant containers” in line 4.  However, claim 1 subsequently recites “individual ones of the plurality of proppant containers” in lines 13, 16, 21, and 25.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for each recitation of “individual ones of the plurality of proppant containers” to reference the initial recitation of ““individual ones of the plurality of proppant containers” or intends to introduce separate instances of “individual ones of the plurality of proppant containers”.  For purposes of examination, the individual ones of the plurality of proppant containers” in lines 13, 16, 21, and 25.
Claim 1 similarly recites “the status of the plurality of proppant containers” in the “assessing” element.  Although claim 1 previously recites “a status of the individual ones of the proppant containers”, there is insufficient antecedent basis for “the status of the plurality of proppant containers” in the claim.  For purposes of examination, the element is interpreted as reciting “the status of the individual ones of the plurality of proppant containers”.
Further, claim 1 recites “(1) delaying scheduled shipments of accepted proppant orders, (2) accelerating scheduled shipment of accepted proppant orders, (3) cancelling accepted proppant orders, and (4) issuing new orders”.  Examiner submits that the recitations of “accepted proppant orders” render the scope of the claim indefinite because it is unclear whether Applicant intends for each recitation to reference the same orders or intends to introduce separate, different orders.  For purposes of examination, claim 1 is interpreted as reciting “(1) delaying scheduled shipments of accepted proppant orders, (2) accelerating scheduled shipment of the accepted proppant orders, (3) cancelling the accepted proppant orders, and (4) issuing new orders”
Still further, claim 1 recites “the action” in the element reciting “the program instructions … including a user input prompt”.  There is insufficient antecedent basis for this element in the claim.  For purposes of examination, the element is interpreted as reciting “a time by which an action should be complete”.
identified parameters”.
Accordingly, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Similarly, claims 2–13, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–13 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1-13 are directed to an 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements reciting “scheduling delivery of proppant according to requirements for a hydraulic fracturing operation, wherein the scheduling produces a proppant delivery schedule”, “assessing the status of the plurality of proppant containers to identify which individual ones of the plurality of proppant containers have been filled with the proppant”, “allocating orders for proppant transportation jobs in which the proppant is transported in individual ones of the plurality of proppant containers that are identified by the data and determined to be filled, in order to meet the requirements of the schedule”; “facilitating placement of the orders for the proppant transportation jobs according to the schedule by placing the orders for the proppant transportation jobs to at least one proppant supplier for purchase of the proppant in individual ones of the plurality of proppant containers identified by the data according to the orders for the proppant transportation jobs, and at least one transportation vendor for transportation of the proppant from the proppant supplier to a wellsite location in individual ones of the plurality of proppant containers identified by the data according to the orders for the proppant transportation jobs”; “dynamically adjusting the orders for the proppant transportation jobs to the at least one proppant supplier and the at least one transportation vendor while the hydraulic fracturing operation is underway”, “tracking the delivery of the proppant according to the schedule with notifications being provided in case the delivery of the proppant is not going according to the schedule”; “dynamically adjusting the orders for the proppant transportation jobs [using] user input options 
The elements above recite an abstract idea under Step 2A Prong One.  Specifically, the elements recite certain methods of organizing human activity related to commercial interactions associated with sales activities or behaviors because the claimed elements describe scheduling, ordering, and delivering materials.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–10, 12, and 13 further elements reciting an abstract idea related to certain methods of organizing human activity.  Specifically, claims 2–10, 12, and 13 further limit the claimed functions associated with scheduling, ordering, and delivering materials.  Additionally, claims 4–8 also include elements reciting an abstract idea related to mathematical concepts because the claimed optimization techniques and calculations expressly recite mathematical calculations.  As a result, claims 2–10, 12, and 13 recite an abstract idea under Step 2A Prong One.   
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A.  These 
Therefore, when considered in view of the claim as a whole, the at least one chip, scanner, means, and interface do not integrate the abstract idea into a practical application because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f) and/or do no more than generally link the use of the judicial exception to a particular technological environment.  Further, the claimed containers do not integrate the abstract idea into a practical application because the containers do no more than generally link the use of the judicial exception to a particular field of use.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Similarly, claim 11 does not recite additional elements that integrate the abstract idea into a practical application.  Specifically, the network with a plurality of smartphones do not integrate the abstract idea into a practical application because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f) and/or do no more than generally link the use of the judicial exception to a particular technological environment.  As a result, claim 
Claims 2–10, 12, and 13 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–10, 12, and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A.  These additional elements include a plurality of containers, at least one of a fiducial and a RFID chip, a scanner, an interface, and means for performing the steps.  The at least one chip, scanner, interface, and means do not amount to significantly more than the abstract idea because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  Further, the claimed containers do not amount to significantly more than the abstract idea because the containers do no more than generally link the use of the judicial exception to a particular field of use.  Still further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Similarly, claim 11 does not recite additional elements that amount to significantly more than the abstract idea.  Specifically, the network with a plurality of smartphones do not integrate the abstract idea into a practical application because the additional 
Claims 2–10, 12, and 13 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–10, 12, and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view of Moore et al. (U.S. 2016/0358120) and GOLLU (U.S. 2015/0046229).
Claim 1:  Thomas discloses a computer-assisted dispatch system (See paragraph 15, wherein automated restocking is disclosed in the context of the Internet, thereby indicating a computer-centric system), the improvement comprising: 
a plurality of containers each provided with at least one of a fiducial and a RFID chip for identification of individual ones of the plurality of containers (See paragraph 21, wherein each drop off container may utilize an RFID tag); 
a scanner corresponding to the fiducial or the RFID chip, the scanner being configured to scan the at least one of the fiducial and the RFID chip for purposes of providing data for computerized tracking of the containers and monitoring a status of the individual ones of the containers (See paragraph 24, wherein the driver or ship-to site utilize a scanner to read the RFID tags, and paragraph 18, wherein the system may issue tracking and/or delivery status information to customers); and 
means for scheduling delivery of materials according to requirements for an operation (See paragraphs 14-15, wherein route assignments and delivery may be based on demand, and wherein orders may be automatically generated based on inventory levels; see also paragraph 15, wherein automated restocking is disclosed in the context of the Internet, thereby indicating a computer-centric system), 
wherein the means for scheduling includes allocating orders for transportation jobs in which the materials are transported in individual ones of the plurality of containers that are identified by the data to meet the requirements of the schedule (See paragraphs 14-15 and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule; see also paragraph 15, 
facilitating placement of the orders for the transportation jobs according to the schedule by placing the orders for the transportation jobs to at least one supplier for purchase of the materials in individual ones of the plurality of containers identified by the data according to the orders for the transportation jobs and at least one transportation vendor for transportation of the materials from the supplier to a location in individual ones of the plurality of containers identified by the data according to the orders for the transportation jobs (See paragraphs 14–15, 19, and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule, and wherein orders are placed with respect to the vendor, wherein vendor inventory is determined, and wherein drivers are notified of orders and routes and inventory is consigned to the driver; see also, paragraph 2, wherein commercial carriers are expressly disclosed), 
dynamically adjusting the orders for the transportation jobs to the at least one supplier and the at least one transportation vendor (See paragraphs 14-15 and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule, and wherein automated restocking reorder points are disclosed);
means for tracking the delivery of the materials according to the schedule with notifications being provided in case the delivery of the materials is not going according to the schedule (See paragraph 18, wherein the system may issue tracking and/or delivery status information to customers; see also paragraph 15, wherein the described 
the orders for the transportation jobs including a user input prompt to identify parameters including an amount of the material allocated and a time by which the action should be complete (See paragraphs 14–16 and 31, wherein delivery jobs are managed with respect to ordered amounts and time frames); and
facilitating placement of transport job orders based upon the indicated parameters of the amount and the time (See paragraphs 14–16 and 31, wherein delivery jobs are managed with respect to ordered amounts and time frames).  Thomas does not expressly disclose the remaining claim elements.
Oren discloses a plurality of proppant containers (See paragraph 3, wherein proppant containers are disclosed);
a hydraulic fracturing operation (See paragraph 5, wherein the disclosure is described in terms of hydraulic fracturing operations);
wherein scheduling includes allocating orders for proppant transportation jobs to meet the requirements of the schedule for the hydraulic fracturing operation (See paragraphs 26, 62, and 64, wherein transport is managed to ensure continuous inventory, and wherein container utilization is scalable);
at least one proppant supplier (See paragraph 65, wherein proppant suppliers are disclosed); and
a wellsite location (See Abstract).
Thomas discloses a system directed to managing the delivery of orders for goods.  Similarly, Oren discloses a system directed to delivering and transporting 
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Oren to the teachings of Thomas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and inventory management into similar systems.  Further, applying the field of hydraulic fracturing to Thomas would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and varied analysis while maintaining reliable results.  Thomas and Oren do not expressly disclose the remaining elements.
Moore discloses wherein the means for scheduling produces a delivery schedule and includes program instructions (See paragraphs 53–54, wherein inventory needs are estimated and scheduled with respect to a scheduled fracturing operation; see also paragraph 18), 
dynamically adjusting the orders for the transportation jobs to the at least one supplier while the operation is underway (See paragraphs 56-57, wherein the logistical plan for inventory items is dynamically adjusted based on real-time well operation assessments); 

the program instructions for dynamically adjusting the orders for the transportation jobs including a user input prompt to identify parameters including an amount of the material allocated to either of the input options and a time by which the action should be complete (See FIG. 4 and paragraph 30, wherein the information handling system includes an interface used with respect to FIG. 7; and paragraphs 55–57, wherein the operator uses the interface to increase or decrease future orders with respect to just-in-time delivery schedules).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, and Oren discloses a system directed to delivering and transporting materials.  Similarly, Moore discloses a system for managing inventory activities with respect to a wellsite.  Each reference discloses a system directed to transportation and delivery management.  The technique of estimating and scheduling future needs is applicable to the systems of Thomas and Oren as they each share 
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moore to the teachings of Thomas and Oren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and delivery management into similar systems.  Further, applying inventory need estimates and scheduling to Thomas and Oren would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved results.  Although Oren discloses assessing the fill status of containers (See paragraph 60, wherein containers are arranged according to fill status), Thomas, Oren, and Moore do not expressly disclose the remaining elements.
Gollu discloses assessing the status of the plurality of containers to identify which ones of the containers have been filled (See FIG. 1A, FIG. 1C, and paragraph 157, wherein container load states are monitored for each trailer); 
allocating orders in containers that are identified by the data and determined to be filled (See FIG. 1A, FIG. 1C, and paragraphs 157 and 162, wherein container load status is monitored for each trailer, and wherein when a trailer is finished loading, a “ready to leave” move is created).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and 
One of ordinary skill in the art would have recognized that applying the known technique of Gollu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Gollu to the teachings of Thomas, Oren, and Moore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and delivery management into similar systems.  Further, applying inventory need estimates and scheduling to Thomas, Oren, and Moore would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved results.
Claim 2:  Thomas discloses the dispatch system of claim 1 wherein the means for scheduling operates on input from multiple entities including at least a sand controller at a company; a transportation company; and a production, storage or trans load company (See paragraphs 14–17, 19, and 24, wherein the system receives input from customers, suppliers, and drivers).  Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).

Claim 3:  Thomas discloses the dispatch system of claim 1 wherein the means for scheduling provides support for dispatch operations that share data between a plurality of locations and a plurality of production, storage, or trans load company facilities (See paragraph 14, in view of paragraph 4, wherein the disclosure supports dispatch operations between one or more centralized warehouses to a network of remote locations). Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 10:  Thomas discloses the dispatch system of claim 1 wherein the means for scheduling includes means for automating a dispatch operation for pickup and delivery of the individual ones of the plurality of containers by a trucking company (See paragraphs 14–15 and 20-21, wherein dispatch operations for delivery of materials containers are disclosed).  Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 12:  Although Oren discloses the hydraulic fracturing environment (See citations above), Thomas and Oren do not expressly disclose the remaining elements of claim 12.
Moore discloses projecting future proppant needs at the well site location in furtherance of the hydraulic fracturing operation (See paragraphs 53–54, wherein inventory needs are estimated and scheduled).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 13:  Thomas discloses the dispatch system of claim 12, further comprising means for automatically adjusting delivery schedule based upon projected needs of the operation as the operation progresses (See paragraphs 14–15 and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule, and wherein automated restocking reorder points are disclosed).  Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view .
Claim 4:  Thomas, Oren, Moore, and Gollu disclose the elements of claim 1 for the reasons stated above.  Thomas, Oren, Moore, and Gollu do not, however, expressly disclose the elements of claim 4.
Pokorny discloses optimization of dispatch operations by use of at least one technique selected from the group consisting of linear programming, nonlinear programming and fuzzy logic (See paragraph 44, wherein the PIPE system utilizes fuzzy logic systems to automate purchase orders; and see paragraph 197, wherein linear and nonlinear programming may be incorporated into any optimization procedure of the disclosure).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and transporting materials, Moore discloses a system for managing inventory activities with respect to a wellsite, and Gollu discloses a system directed to managing trailers and shipments.  Similarly, Pokorny discloses a system for managing product manufacturing that includes inventory management.  Each reference discloses a system directed to inventory and business process management.  The technique of applying programming and logic techniques to the field of hydraulic fracturing is applicable to the systems of Thomas, Oren, Moore, and Gollu as they each share characteristics and capabilities, namely; they are directed to inventory and business process management.
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an 
Claim 5:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 5.
Pokorny discloses wherein the technique includes linear programming, nonlinear programming, and combinations thereof (See paragraph 44, wherein the PIPE system utilizes fuzzy logic systems to automate purchase orders; and see paragraph 197, wherein linear and nonlinear programming may be incorporated into any optimization procedure of the disclosure).
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 4.  
Claim 6:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 6.
Pokorny discloses wherein the technique includes fuzzy logic (See paragraph 44, wherein the PIPE system utilizes fuzzy logic systems to automate purchase orders; and 
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 4.
Claim 7:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 7.
Pokorny discloses wherein the technique includes a programmed system of expert rules (See paragraphs 44 and 128, wherein expert systems and expert rules are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 4.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view of Moore et al. (U.S. 2016/0358120), GOLLU (U.S. 2015/0046229), and Krenek et al. (U.S. 2014/0321950).
Claim 8:  Thomas, Oren, Moore, and Gollu disclose the elements of claim 1 for the reasons stated above.  Thomas and Oren do not expressly disclose the elements of claim 8.
Moore discloses (1) an amount of proppant that is consumed from the individual ones of the plurality of proppant containers, (2) over a particular time, (3) calculate a 
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1. Thomas, Oren, Moore, and Gollu do not, however, expressly disclose the remaining elements of claim 4.
Krenek discloses monitoring an amount of proppant in the plurality of proppant containers stored on the wellsite location (See paragraphs 30 and 45, wherein containers are monitored during operation at the location).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and transporting materials, Moore discloses a system for managing inventory activities with respect to a wellsite, and Gollu discloses a system directed to managing trailers and shipments.  Similarly, Krenek discloses a system for managing aggregate delivery and consumption.  Each reference discloses a system directed to transportation and 
One of ordinary skill in the art would have recognized that applying the known technique of Krenek would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Krenek to the teachings of Thomas, Oren, Moore, and Gollu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and inventory management into similar systems.  Further, applying after-delivery monitoring to Thomas, Oren, Moore, and Gollu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 9:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 9.
Krenek discloses monitoring that operates using data representing the status of the individual ones of the plurality of proppant containers after delivery to the wellsite location (See paragraphs 30 and 45, wherein containers are monitored during operation at the location, and paragraph 42, wherein containers may be identified as empty or as having undesirable aggregate).
One of ordinary skill in the art would have recognized that applying the known technique of Krenek would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 8.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view of Moore et al. (U.S. 2016/0358120), GOLLU (U.S. 2015/0046229), and Fulton et al. (U.S. 2014/0278635).
Claim 11:  Thomas, Oren, Moore, and Gollu disclose the elements of claim 1 for the reasons stated above.  Although Oren discloses the hydraulic fracturing environment (See citations above), Thomas, Oren, Moore, and Gollu do not expressly disclose the remaining elements of claim 11.
Fulton discloses a network with a plurality of smartphones, each presenting an individual trucker with an option to accept an order to deliver goods for use at the location (See paragraphs 29-30, wherein each driver uses a smartphone or mobile device, and paragraph 6, wherein the drivers may accept orders, and paragraph 43, wherein the disclosure is applicable to a distribution center).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and transporting materials, Moore discloses a system for managing inventory activities with respect to a wellsite, and Gollu discloses a system directed to managing trailers and shipments.  Similarly, Fulton discloses a system for managing materials deliveries.  Each reference discloses a system directed to transportation and delivery management.  The technique of applying a network of smartphones is applicable to the systems of Thomas, Oren, Moore, and Gollu as they each share characteristics and capabilities, namely; they are directed to transportation and delivery management.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623